Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-14, as originally filed, are currently pending and have been considered below.
Priority
2.	The application is filed on 08/21/2020 but claims the benefit of foreign application number EPO 19193489.2 filed on 08/23/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/21/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 
5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fullerton (US 2004/0027270 A1) (hereinafter Fullerton) in view of Abramson (US 2014/0028842 A1) (hereinafter Abramson).

               Regarding claim 1, Fullerton discloses a method of calibrating a sensor for a security system (FIG. 13, calibration of the home intrusion system, paragraph 009, system and method for highly selective intrusion detection), the method comprising: 

detecting a moveable object moving along a border of the detection zone (paragraph 0046, calibration of step 302 of intrusion detection system 200 begins monitoring building environment 100), the sensor detects the position of the moveable object as the moveable object moves along the border of the detection zone (Abstract, radars are arranged in a sparse array around the perimeter of a building, paragraph 0032, sensors 102 (102A, 102B, 102C, and 102D, as shown in FIG. 1) are located around the perimeter of a building); 
calculating zone calibration data for the detection zone based on the detected positions of the moveable object (paragraph 0029, FIG. 12C, differential map, calculated as difference between clutter map, paragraph 0061, processor 206 calculates a value for each voxel 806 indicative of imaging area 802 defined by voxel, para 0073, FIG. 12C, map 1204 calculated in step 1104 from radar image 1202).
Fullerton specifically fails to disclose configuring the sensor to operate using the calculated zone calibration data.
In analogous art, Abramson discloses configuring the sensor to operate using the calculated zone calibration data (paragraph 0021, process and analyze data indicative of foreground blobs and calculation module process and analyze data indicative of image stream to determine of the image and calculation module operable to analyze data indicative of blobs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of motion detection, using a sparse array of time modulated radars for highly selective intrusion detection disclosed by Fullerton to use calibration device receiving data indicative of an image stream of a scene in a region of interest acquired by imager as taught by Abramson to include calibration device for use in surveillance system for event detection and operable for receiving image data of image stream of scene in region of interest  would significantly improve entire event detection procedure [Abramson, paragraph 042].
Regarding claim 2, Fullerton discloses the method of claim 1, wherein the zone detection borders are additionally post-processed (paragraph 009, radars are arranged in a sparse array around perimeter of a building). 
Regarding claim 3, Fullerton discloses the method of claim 1, wherein the post-processing comprises smoothing the zone detection borders (Fig. 8 and FIG. 13 preferred calibration of the home intrusion system). 
Regarding claim 4, Fullerton discloses the method of claim 1, wherein the post-processing comprises expanding the zone detection border, wherein the zone detection border is expanded by about 20 cm (paragraph 0074, track file updated based on differential map 1104 calculated and update object in track file, or added to track file as a new object to track, para 76, object incrementally tracked across a room and objects). 
Regarding claim 5, Fullerton discloses the method of claim 1, wherein the post-processing comprises adjusting the zone detection borders to conform to a predefined zone, wherein the predefined zone is a polygon such as rectangular or circular or any other two dimensional polygon (Fig. 8, paragraph 0075, peaks are then identified as objects to be tracked and within a radius and determining centroid change signal within radius, parameters determined from history of object centroid locations). 
Regarding claim 6, Fullerton discloses the method of claim 1, wherein the sensor is installed in a room or an outdoor garden (para 0032, sensors 102, as shown in FIG. 1) located around perimeter of building, para 0076, object incrementally tracked across room and determined entering or exiting door). 
Regarding claim 7, Fullerton discloses the method of claim 1, wherein the data collection steps are carried out multiple times to define more than one detection zone (paragraph 0070, processor 206 updates a clutter map, paragraph 0074, track file is updated based on differential map 1104 calculated in step 1104). 
Regarding claim 8, Fullerton discloses the method of claim 1, wherein the sensor is a radar sensor or a LIDAR sensor or an acoustic sensor (Abstract, intrusion detection using radars are arranged in a sparse array around perimeter of a building). 
Regarding claim 9, Fullerton discloses the method of claim 1, wherein the security system comprises multiple sensors (paragraph 0032, FIG. 1 building environment 100 includes two or more sensors 102 or four sensors 102 (102A, 102B, 102C, and 102D, as shown in FIG. 1)). 
Regarding claim 10, Fullerton discloses the method of claim 1, wherein the moveable object is a person (paragraph 007, intruder approaching from outside would trigger alarm, paragraph 0074, moving objects being tracked within imaging area 802). 
Regarding claim 12, Fullerton discloses a security system comprising a sensor, the sensor having a zone calibration mode for configuring the sensor to operate with a detection zone (FIG. 13, calibration of the home intrusion system, paragraph 009, system highly selective intrusion detection) and the sensor being configured to: 
switch to the zone calibration mode; detect a moveable object moving along a border of a detection zone (paragraph 0046, intrusion detection system 200 calibrated and calibration used identifying positions of various sensors 102 and security zones), wherein the sensor is configured to detect the position of the moveable object as the moveable object moves along the border of the detection zone (Abstract, radars arranged in sparse array around perimeter of building, para 0032, sensors 102 (102A, 102B, 102C, and 102D, as shown in FIG. 1) located around perimeter of a building); 
calculate zone calibration data for the detection zone based on the detected positions of the moveable object (paragraph 0029, FIG. 12C, differential map, calculated as difference between clutter map, paragraph 0061, processor 206 calculates a value for each voxel 806 indicative of imaging area 802 defined by voxel, paragraph 0073, FIG. 12C, map 1204 calculated in step 1104 from radar image 1202). 
Fullerton specifically fails to disclose configure itself for operation using the calculated zone calibration data.
In analogous art, Abramson discloses configure itself for operation using the calculated zone calibration data (paragraph 0021, process and analyze data indicative of foreground blobs and calculation module process and analyze data to determine of image and calculation module operable to analyze data indicative of blobs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of motion detection, using a sparse array of time modulated radars for highly selective intrusion detection disclosed by Fullerton to use calibration device receiving data indicative of an image stream of a scene in a region of interest acquired by imager as taught by Abramson to include calibration device for use in a surveillance system for event detection and operable for receiving image data of image stream of scene in region of interest  would significantly improve entire event detection procedure [Abramson, paragraph 042].
Regarding claim 13, Fullerton discloses a security system comprising a sensor configured to operate in accordance with the method of claim 1 FIG. 13, calibration of the home intrusion system, paragraph 009, system highly selective intrusion detection). 
Regarding claim 14, Fullerton discloses a computer program product containing instructions that (paragraph 0041, Processor 206 using different configurations of computer hardware and software, data transferred between processor 206 and sensor), when executed within a security system comprising a sensor, will configure the sensor to operate in accordance with the method of claim 1 FIG. 13, calibration of the home intrusion system, paragraph 009, system and method for highly selective intrusion detection). 
8.       Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fullerton (US 2004/0027270 A1) (hereinafter Fullerton) in view of Abramson (US 2014/0028842 A1) (hereinafter Abramson) and further in view of Kerzner (US 2016/0266577 A1) (hereinafter Kerzner).
Regarding claim 11, Fullerton and Abramson fails to disclose the method of claim 1, wherein the moveable object is a remote controlled drone. 
In analogous art, Kerzner discloses the method of claim 1, wherein the moveable object is a remote controlled drone (paragraph 005, security system located at a property may be equipped with one or more flying drones).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of motion detection, using a sparse array of time modulated radars for highly selective intrusion detection disclosed by Fullerton and Abramson to use robotic devices that are equipped to deter a person from entering into a building on the property as taught by Kerzner to include robots to provide information gathered during a deployment regarding the current state of a detected threat back to the central monitor control unit  to significantly improve entire event detection procedure [Kerzner, paragraph 033].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689